 SOUTHWEST JANITORIAl. AND MAINTENANCE CORPORATIONSouthwest Janitorial and Maintenance Corporation;William A. Elliott, Sr., individually and as a directorand officer of Southwest Janitorial MaintenanceCorporation; William A. Elliott, Jr., individuallyand as a director and officer of Southwest Janitorialand Maintenance Corporation and Service Employ-ees International Union, AFL-CIO, Local 551.Cases 25 CA-5270, 25-CA-5317, 25 CA-5503,and 25-CA 5576July 3, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMB RS PENEI.I.OAND MURPHYOn September 4, 1973, and March 4, 1974, the Na-tional Labor Relations Board issued Decisions andOrders' in the above-entitled proceeding in which itordered Respondents, inter alia, to make whole BessieWillis, D. T. Woodard, Eugenia Haskins, RoxieBridges, Wilma Ledell, William Wingard, SueHarper, and the estate of Ann Beasley for any loss ofpay resulting from Respondents' unfair labor prac-tices against them in violation of Section 8(a)(l), (3),(4), and (5) of the Act. On April 14, 1976, the UnitedStates Court of Appeals for the Seventh Circuit en-tered its judgment enforcing the Board's Order. Acontroversy having arisen over the amount of back-pay owed the discriminatees, the acting Regional Di-rector for Region 25 duly issued and served on theparties, including Respondents, the backpay specifi-cation herein which sets forth the amounts of back-pay allegedly due the discriminatees. Respondenthave failed to answer the backpay specifications andits allegations, therefore, stand uncontroverted.On April 24, 1979, counsel for the General Counselfiled with the Board a motion that all allegations ofthe backpay specification be deemed to be admittedto be true and a Motion for Summary Judgment.Subsequently, on May 3, 1979, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted.2 Respondents have not filed a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding, to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:'205 NLRB 1061 (1973); and 209 N.RB 402 (1974).2 The Board also ordered the heanng to be postponed indefinitely.Ruling on the Motion for Summary JudgmentSection 102.54(c) of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended.provides in relevant part with respect to a backpayspecification:(c) Eff'ect of failure to answer or to plead specif-icalh, and in detail o the specification.- If the re-spondent fails to file any answer to the specifica-tion within the time prescribed by this section.the Board may, either with or without taking evi-dence in support of the allegations of the specifi-cation and without notice to the respondent, findthe specification to be true and enter such orderas may be appropriate....The backpay specification duly served on Respon-dents stated that Respondents should file with the Re-gional Director an answer to said specification within15 days from being served with the specification. Re-spondents did not file an answer to the backpay speci-fication; nor did they file a response to the Notice ToShow Cause. No good cause to the contrary havingbeen shown, in accordance with the rule set forthabove, the Board deems Respondents to have admit-ted all allegations of the backpay specification to betrue and that there are no matters in issue requiring ahearing. Accordingly, we hereby grant the GeneralCounsel's Motion for Summary Judgment, and shallissue an appropriate Order.On the basis of the backpay specification and theentire record in this case, the Board makes the follow-ing findings:We find that Bessie Willis, Eugenia Haskins, D. T.Woodard. Roxie Bridges, Wilma Ledell. WilliamWingard, Sue Harper, and Ann Beasley's estate areentitled to be made whole under the Board's Orderand the court's decree by payment to them of theamounts as summarized and calculated in the Gen-eral Counsel's backpay specification; namely, by pay-ments of $1,249.60 to Bessie Willis; $3,067.20 to Eu-genia Haskins; $1,249.60 to D. T. Woodard;$3,885.12 to Roxie Bridges; $1,317.76 to WilmaLedell; $2,543.76 to William Wingard; $1,635.84 toSue Harper; and $318.08 to the estate of Ann Beas-ley, plus interest accrued to the date of payment, mi-nus the tax withholdings required by Federal andstate laws.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondents,Southwest Janitorial and Maintenance Corporation;William A. Elliot, Sr., individually and as a director243 NLRB No. 54317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand officer of Southwest Janitorial Maintenance Cor-poration; William A. Elliott, Jr., individually and as adirector and officer of Southwest Janitorial and Main-tenance Corporation, Indianapolis, Indiana, their offi-cers, agents, successors, and assigns, shall pay to theemployees involved in this proceeding the followingamounts:Bessie WillisEugenia HaskinsD. T. WoodardRoxie BridgesWilma LedellWilliam Wingard$1,249.603,067.201,249.603,885.121,317.762,453.76Sue HarperEstate of Ann Beasley1,635.84318.08with interest to be paid at the rate of 6 percent perannum;3see, generally, Isis Plumbing & Heating Co.,138 NLRB 716 (1962), less FICA and state, local, andFederal income taxes which are to be deducted.I The Board orders interest to be paid at a rate of 6 percent in backpaycases where, as here, the underlying decision and order providing for a 6-percent interest rate has been enforced by a court of appeals. Florida SteelCorporation, 234 NLRB 1089 (1978).318